DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
\Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yamamoto (JP 2015-201450, US 10717178 Equivalence) in view of Matsuoka (JP 05057635).

Regarding claim 1, Yamamoto discloses an actuation system for preventing actuation of a base device upon a non-target substrate, the actuation system comprising: 
a detector configured to generate and transmit a profile signal of a test substrate (Sensor item 18 Col. 7); 
a processing unit (Controller item 19) in communication with the detector and configured to receive the profile signal of the test substrate from the detector, the processing unit being configured to determine whether the profile signal of the test substrate corresponds to a profile signal of a target substrate, and to generate an actuation signal if the profile signal of the test substrate corresponds to the profile signal of the target substrate (Col. 8 line 21- Col 10 line 8 disclose the controller being the processing unit and its determining of the profile. The profile in Yamamoto being a vibration profile created by an accelerometer); and 
(The entirety of the valve system which closes in response to valve 20 being activated based of the processing unit opening of closing it. Col 10 lines 4-30).
(Examiner makes not of functional language. See MPEP 2114 and MPEP 2173.05(g). Functional language is only limiting so far as the prior art is capable of completing the stated function, such as receiving signals, processing those signals, and permitting actuation. The prior art does not need to explicitly disclose the ability to complete the claimed functions. The prior art must only be inherently capable of completing the stated function.)
Yamamoto is silent regarding the actuation system of claim 1, wherein the detector comprises an emitter element for emitting energy on the test substrate and a sensor element for detecting energy reflected from the test substrate, the sensor element generating the profile signal for the test substrate based on the detected energy reflected from the test substrate.
However, Matsuoka teaches using a detector that emits light and senses the light being reflected from the object on which the light is reflecting to identify if a human body is in the way and stopping a striker if a human is detected (Overview, [0008] infrared sensor) . The advantage of Matsuoka is to correctly identify if a human is incorrectly in the area of discharge and to stop actuation is a human is detected– in other words, by simple substitution of one known element for another to obtain predictable results of identifying a human and stopping actuation if a human is detected. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the vibration detection structures of Yamamoto with the light sensing detector of Matsuoka.

Regarding claim 2, which depends on claim 1, Yamamoto further discloses the actuation system of claim 1, wherein the base device is a fastening device that discharges a fastener (Col. 5 line 12).

(Col. 10 line 2. Examiner further notes this is an object worked upon, and not part of the claimed invention. See MPEP 2115 regarding articles worked upon). 

Regarding claim 4 which depends on claim 1, Yamamoto further discloses the actuation system of claim 1, wherein the processing unit determines whether the profile signal of the test substrate corresponds to a profile signal of a non-target substrate, wherein the processing unit will not allow the base device to discharge a fastener (Col. 10 lines 2-3, injection is limited or not allowed when the system detects not desired objects).


Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Yamamoto (JP 2015-201450, US 10717178 Equivalence) in view of Matsuoka (JP 05057635) further in view of Igaki (US 5088817).

Regarding claim 6 which depends on claim 5, Yamamoto in view of Matsuoka is silent regarding actuation system of claim 1, wherein the profile signal of the target substrate is generated by placing the detector onto the target substrate to generate the profile signal of the target substrate, and wherein the profile signal of the target substrate is transmitted and stored in the processing unit.
However, Igaki teaches using a detector that emits visible light and senses the light being reflected from the object on which the light is reflecting to identify if the object is biological, particularly of human flesh while generating a profile and transmitting and storing that profile (Fig. 6, see Col. 5 line 40-Col. 7 line 15 for details of the use of light and reflection to identify skin. See Col. 5 line 40-Col. 7 line 15. Examiner also notes the functional language of generating a profile and transmitting it and storing it is all fulfilled exemplified by the process of receiving and comparing the S valuesSee Col. 5 line 40-Col. 7 line 15. Examiner also notes the functional language of generating a profile and transmitting it and storing it is all fulfilled exemplified by the process of receiving and comparing the S values). The advantage of Igaki is to correctly identify if an object is of human skin– in other words, by simple substitution of one known element for another to obtain predictable results of identifying human skin. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the infrared detection structures of Yamamoto in view of Matsuoka with the light sensing detector of Igaki.

Regarding claim 7 which depends on claim 5, Yamamoto in view of Matsuoka further in view of Igaki further discloses the actuation system of claim 5, wherein the emitter element is a light emitter element and the sensor element is a light sensor element, and either of the profile signal of the test substrate or the profile signal of the target substrate is generated based on one or more of: detecting the frequency range of light reflected from the test substrate, detecting the contrast of light reflected from the substrate, detecting the intensity of light reflected from the substrate, or a combination thereof (Igaki See Col. 5 line 40-Col. 7 line 15).

Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (JP 2015-201450, US 10717178 Equivalence) in view of Matsuoka (JP 05057635) further in view of Igaki (US 5088817) further in view of Applicant’s specification.

Regarding claim 8 which depends on claim 5, Yamamoto in view of Matsuoka further in view of Igaki further teaches the light emitter emits light within four frequency ranges corresponding to red light, green light, blue light, and white light (Igaki Col. 5 line 47, item 31 emits light in the red, blue, and green spectrum, which when overlap is considered the white spectrum. White being the inclusion of many light spectrums when related to shined light). Yamamoto in view of Matsuoka further in view of Igaki further teaches the sensing of light within the red, green, and blue frequency ranges. 

However, Applicant’s specification teaches commercially available light sensors capable of detecting the light intensities ([0044]). The advantage of the commercially available light sensors is to detect light intensities– in other words, by simple substitution of one known element for another to obtain predictable results of sensing different light frequencies. Therefore, it would have been obvious to somebody with ordinary skill in the art to replace the light sensors of Igaki with the commercially available light sensors.

Regarding claim 9 which depends on claim 8, Yamamoto in view of Matsuoka further in view of Igaki in view of Applicant’s specification as combined above is silent regarding the actuation system of claim 8, wherein the profile signal of the target substrate comprises light intensity levels for light within each of the four frequency ranges corresponding to red light, green light, blue light, and white light, namely Ired/target, Igreen/target, I'iue/target, and Iwhite/target, and wherein the processing unit compares each of the light intensity levels of the profile signal of the test substrate with each the corresponding light intensity levels of the profile signal of the target substrate to generate comparison error ratios, namely Rred = (Ired/target - Jred/test)/Ired/target; Rgreen = (Igreen/target - Jgreen/test)/Igreen/target; Rblue = (Iblue/target - Jblue/test)/blue/target; and Rwhite = ('white/target - Jwhite/test)/Jwhite/target.
However, Applicant’s specification notes that commercially available Arduino microcontrollers are capable of completing all of the claimed functions. The advantage of utilizing a commercially well-known product is to utilize a rechargeable and capable microcontroller and is capable of completing the processing disclosed by Igaki of comparing sensed values to preset reference values (Col. 6 lines 5-62) – in other words, by combining prior art elements according to known methods to yield predictable results of completing necessary functions. Therefore, it would have been obvious to somebody with ordinary 

Regarding claim 10 which depends on claim 9, Yamamoto in view of Matsuoka further in view of Igaki further in view of Applicant’s specification teaches the actuation system of claim 9, wherein the processing unit determines that the profile signal of the test substrate corresponds to the profile signal of the target substrate when each of the following equations are satisfied: Rred < V; Rgreen < V; Rblue < V; and Rwhite < V; wherein V is a variable value (Igaki Col 6 lines 5-62, Applicant’s specification states the Arduino is capable of completing the claimed functionalities.).

Regarding claim 11 which depends on claim 10, Yamamoto in view of Matsuoka further in view of Igaki further in view of Applicant’s specification further teaches the actuation system of claim 10, wherein the actuation system further comprises a modulator for changing the value of variable V (Applicant’s specification states the value of V is controlled by the Arduino, the modulator also adjusting the variable V is done by the Arduino and therefore the combination as combined above is capable of the functional language.).

Regarding claim 12 which depends on claim 11, Yamamoto in view of Matsuoka further in view of Igaki further in view of Applicant’s specification further teaches the actuation system of claim 11, wherein the variable value V is selected from within the range of 0 - 5%. (This is considered a functional limitation as the variable V is selected by a user and set in the Arduino in this range. The Arduino is capable of completing this selection of a non-structural value V.)
Examiner notes the Applicant’s own specification clarified that an Arduino board is capable of completing the functional requirements as claimed. Further Arduino microcontrollers are well known and commercially available and thus the use of the Arduino is considered an obvious choice in the decision making of what type of microcontroller to utilize.)

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamamoto (JP 2015-201450, US 10717178 Equivalence) in view of Matsuoka (JP 05057635).
Regarding applicant’s arguemtn that Yamamoto and Igaki are not analogous art, MPEP 2141.01(a) states “(1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)” in this case both references are reasonably pertinent to the problem faced by the inventor which is correctly identifying a human body interaction.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTOPHER ROBIN KIM/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731